BEAUCHAMP, Judge.
The appeal is from a conviction for driving upon a public highway while intoxicated, with a fine of $50.
There is no question presented about the sufficiency of the evidence. Contention is made that the information is insufficient in that it was filed on July 8th and alleged an offense to have occurred on July 8th, but did not allege that it was committed prior to the filing of the information.
From the information we quote on this subject that the complaint was “herewith filed prior to the presentment of this information” and, further, that “one Raymond E. Mayse did then and there unlawfully, while intoxicated and while under the.influence of intoxicating liquor, drive and operate an automobile upon a public highway, etc.”
Our interpretation of the language is that it was made in the past tense and sufficiently alleges that the offense was committed prior to the filing of the information. The court committed no error in refusing to quash the information and we find no other grounds asserted in the appeal as a basis for reversal.
The judgment of the trial court is affirmed.